 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDPROPOSED SUPPLEMENTAL ORDERAs the Remedy and Order of the original Decision and Order of thepanel,as corrected, are not inconsistent with our findings herein, wehereby adopt them as part of this Proposed Supplemental Decisionand Order, except that in paragraphs A, 2 (f), and BB, 2 (f), the figure"20" shall be substituted for the figure "10."MEMBER RODGERS,concurring :I concur in the result solely on the basis of the Board's originaldecision herein."The parties are hereby given 20 days from the date of this Oider to file exceptions tothis Proposed Supplemental Decision and Order, together with supporting briefsLocal 825, International Union of Operating Engineers, AFL-CIO [R.G.Maupai Co., Inc.]andMechanical ContractorsAssociation of New Jersey,Inc.Case No. 02-CC-90. Janu-ary 26, 1962DECISION AND ORDEROn January 23, 1961, Trial Examiner John F. Funke issued hisIntermediate Report herein, funding that Respondent had not engagedin certain unfair labor practices alleged in the complaint, and recom-mending that the complaint be dismissed in its entirety, as set forthin the Intermediate Report attached hereto.Thereafter, the GeneralCounsel and the Charging Party filed exceptions to the IntermediateReport together with supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error was committed.Therulings arehereby affirmed.The Boardhas consideredthe Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and finds merit in the exceptions of the General Counseland the-Charging Party.The complaint alleged that the Respondent Union violated Section8 (b) (4) (i) and (ii) (B) of the Act by inducing and encouragingemployees of Henry Ernst, Jr., and John Ochs, subcontractors ofR. G. Maupai, Inc., to strike, and by refusing to refer men to work forErnst and Ochs, all for thepurpose offorcing Ernst and Ochs tocease doing business with Maupai, and to force Maupai to recognizethe Respondent Union.The Trial Examiner recommended that the complaint be dismissedin its entirety, because he found that Respondent was notresponsible135 NLRB No. 62. LOCAL 825, INT'L UNION OF OPERATING ENGINEERS579for the initiation of the work stoppage by the employees of Ernst andOchs, which began on July 8, 1960.Although we adopt the findingthat the Respondent did not initiate the strike because it is based oncredibility findings in which the Trial Examiner accepted as true thetestimony of some of the employees that they quit work of their ownvolition, we do not agree that the complaint should be dismissed.The evidence establishes that the Respondent had demanded, shortlybefore the work stoppage occurred, that Maupai hire and assign oneof its members to the operation of a welding machine on the jobsite inquestion.Maupai refused, on the ground that its contract with thePlumbers and Pipefitters Union precluded its doing so. It also ap-pears that during the continuance of the work stoppage, Respondent'sagent, Pierson, persisted in demanding that Maupai sign a contractwith the Respondent.On July 8, after the work stoppage occurred,and after it became certain that the employees who had quit workcould not be persuaded to return to work, Ernst called the Respond-ent's offices and requested that men be referred by Respondent to workfor Ernst and Ochs. The Respondent refused to refer any men to thejob until Maupai signed a contract.Both Ernst and Ochs had contracts with the Respondent, underwhich they were required to call upon the Respondent for neededworkmen, and Respondent was obliged to supply workmen. Ernstand Ochs customarily secured all their employees through the Re-spondent.The employee who quit onJuly8 had been referred to workfor Ernst and Ochs, at the request of Ernst.On a number of occa-sions after July 8, Ernst made additional requests of Respondent formen to work on the jobsite in question, all of which were refused byRespondent.We therefore find that Respondent, although obligated by contractto do so, refused to refer members of the Respondent for employmentby Ernst and Ochs; that objects of such refusal were to force Ernstand Ochs to cease doing business with Maupai, in order to forceMaupai to recognize and bargain with the Respondent, and that bysuch conduct, Respondent violated Section 8(b) (4) (ii) (B) of theAct.'THE REMEDYHaving found,contrary to the TrialExaminer, that Respondentviolated Section 8(b) (4) (ii) (B) of the Act,we shall order it to ceaseand desist from the practices herein described,and take certain affirma-tive actionwhich theBoard finds will effectuate the policies of theAct.'See Local756, International BrotherhoodofElectricalWorkers,AFL-CIO, et al.(The Martin Company),131 NLRB 1010. See also, Legislative History of the Labor-Management Reporting and DisclosureAct of1959, pp 1194(1) and 1581(1-2). 580'DECISIONS OF NATIONAL LABOR RELATIONS BOARD`.Upon the basis of the foregoing and the entire record, the Boardrejects the Trial Examiner's Conclusion of Law numbered 3 and makesthe following :CONCLUSIONS OF LAW1.Respondent, by refusing to refer workmen on request, with anobject of forcing Ernst and Ochs to cease doing business with Maupaibecause Maupai did not have a contract with Respondent, has engagedin unfair labor practices within the meaning of Section 8(b) (4) (ii)(B) of the Act.2.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in the case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Local 825, Interna-tionalUnion of Operating Engineers, AFL-CIO, its officers, repre-sentatives, agents, successors, and assigns, shall :1.Cease and desist from refusing to refer individuals for employ-ment to Henry Ernst, Jr., and John Ochs in order to force HenryErnst, Jr., or John Ochs to cease doing business with R. G. MaupaiCo., Inc., in order to force R. G. Maupai to recognize and bargain withthe Respondent Union, unless the Respondent has been certified asthe representative of the employees of R. G. Maupai Co., Inc.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the Respondent's business offices,meeting halls, and in all other places where notices to members arecustomarily posted, copies of the notice attached hereto marked "Ap-pendix."'Copies of said notice, to be furnished by the Regional Di-rector for the Twenty-second Region, shall, after they have beensigned by the Respondent's authorized representative, be posted by itfor 60 consecutive days.Reasonable steps shall be taken to insure thatsuch notices are not altered, defaced, or covered by any other material.(b)Notify the aforesaid Regional Director, in writing, within 1ddays from the date of this Order, what steps have been taken tocomply herewith.IT IS FURTHER ORDERED that the complaint herein be, and it herebyis, dismissed insofar as it alleges violations of the Act other than thosefound herein.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." LOCAL 825, INT'L UNION OF OPERATING ENGINEERS581APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 825, INTERNATIONALUNION OF OPERATING ENGINEERS,AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT refuse to refer individuals for employment toHenry Ernst, Jr., and John Ochs in order to force Henry Ernst,.Jr., or John Ochs to cease doing business with R. G. Maupai Co.,Inc., in order to force R. G. Maupai to recognize and bargain withLocal 825, unless Local 825 has been certified as the representa-tive of the employees of R. G. Maupai Co., Inc.LOCAL 825,INTERNATIONAL UNION OFOPERATING ENGINEERS,AFL-CIO,LaborOrganization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.Employees may communicate directlywiththe Board'sRegionalOffice,614 National Newark Bldg., 744 Broad St., Newark, NewJersey;Telephone Number Market 4-6151,if they have any questionconcerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,with all parties represented,came on to be heard before me onOctober 18,November 12, and December 21, 1960,at Newark, New Jersey, on thecomplaint of the General Counsel and the answer of Local 825, International Unionof Operating Engineers,herein called Local 825 or the Respondent.The complaint alleges that the Respondent Union,through its agents, induced andencouraged employees of Henry Ernst,Jr., and John Ochs to engage in a strike or re-fusal to perform services,etc., for their employers and threatened,coerced,and re-strained Ernst,Ochs, and the Elizabeth Housing Authority1and that the objectsof said inducement,encouragement,threats, coercion,and restraint were to forceElizabeth Housing Authority,Ernst,Ochs, and other persons to cease doing businesswith R.G. Maupai Co., and to force Maupai Co.to bargain with Respondent asthe representative of its employees notwithstanding Respondent has not been certifiedas such representative.The complaint alleges that by these acts the Respondentviolated the provisions of Section 8(b) (4) (i)and (ii) (B) of the Act.The anwer denies the allegations.At theopening of the hearing on October 18 the parties stipulated that the testi-mony inJohn I. Cuneo v. Local 825, International Union of Operating Engineersin the District Court of the United States for the District of New Jersey would bethe same as contained in the transcript of that proceeding if the witnesses were called'At the end of the hearing the Trial Examiner granted Respondent's motion to dismissthe allegation that Elizabeth Housing Authority was threatened,restrained,or coercedwithin the meaning of Section 8(b) (4) (ii) (B) on the ground that no evidence of suchthreats, restraint,or coercion against the Authority was introduced by the General Counsel. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the instant case.By its terms the stipulation excluded all remarks and argu-ments of counsel and all remarks and findings of the District Judge. It was furtherstipulated that the hearing would be adjourned until November 18 with the rightto any party to reopen the hearing and call witnesses.The General Counsel re-opened the hearing on November 18 and called witnesses and Respondent calledwitnesses on December 21.The parties were given until January 13 to file briefs.No briefs were received.Upon the aforesaid stipulation and my observation of the witnesses and upon theentire record, I make the following:FINDINGS AND CONCLUSIONS1.THEBUSINESSOF THE EMPLOYERSR. G. Maupai Co., Inc., is a New Jersey corporation engaged in the manufacture,sale, distribution, and installation of heating systems, air conditioning systems, pip-ing, plumbing, and related products.During the year ending June 30, 1960, MaupaiCo. caused to be purchased and delivered to its place of business in New Jersey goodsand materials valued in excess of $400,000 of which more than $200,000 were trans-ported from outside the State of New Jersey.John Ochs, herein called Ochs, is an individual engaged as a building contractoratLivingston, New Jersey.During the past year Ochs caused to be purchased anddelivered to his Livingston place of business goods and materials valued in excessof $50,000 from places outside the State of New Jersey.Henry Ernst, Jr., herein called Ernst, is an individual engaged in business as anexcavating contractor at Caldwell, New Jersey.Maupai Co. and Ochs are engaged in commerce within the meaning of Section2(6) and (7) of the Act.The complaint does not allege and I do not find that Ernst is engaged in commercewithin the meaning of Section 2(6) and (7).II.LABORORGANIZATION INVOLVEDRespondent is a labor organization within the meaning of Section2(5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsIn June 1959, Maupai Co. contracted with the Housing Authority of the city ofElizabeth, New Jersey, to install the heating system at an apartment house develop-ment grandiloquently known as the Captain Nicholas Migliore Manor Project, hereincalled the Manor. It commenced work on the project in September 1959, and in thecourse of its operations it used a gas-driven electric welding machine. Since MaupaiCo., as a member of the Mechanical Contractors Association, was a party to acollective-bargaining contract with the United Association of Pipefitters and Ap-prentices, Local 475, herein called the Pipefitters, this machine was operated by awelder who was a member of the Pipefitters when it was put to work at the Manorin April 1960In connection with its Manor contract Maupai subcontracted the excavation workto Henry Ernst and Ernst in turn rented a crane or rig for use in excavating for theinstallation of a 15,000-gallon fuel oil tank from John Ochs.Ochs, as a memberof a truckers association, had a contract with Local 825 and Ernst signed a contractwith Local 825 shortly before he rented the rig.The excavation work was scheduled to start on July 6.On that day the rig wasdelivered to the jobsite together with an operator, Zahn, and an oiler.Ochs testifiedthat the rig did not operate that day because the oiler's book with Local 825 was notcurrent and a substitute oiler could not be obtained.The rig operated July 7 withZahn and an oiler named Williams.On July 8 Zahn did not appear for work givingas his reason, according to Ochs, the fact that there was a "dispute" and that he(Zahn) had received a telephone call from Corrigan to report sick.Corrigan, likeZahn, was not called as a witness but was identified as master mechanic for ArthurVenieri, a general contractor, and as a member of Local 825. Since Zahn did notappear the crane could not operate but on the morning of the 8th both Esposito, whooperated a backhoe machine for Ernst, and Williams, who could not work, refusedto work and it is this stoppage which is the source of complaint.According to the testimony of Eugene Maupai, he received a telephone call fromLakin, his foreman at Manor, on the morning of July 8 telling him the Ochs' rig LOCAL825,INT'L UNION OF OPERATING ENGINEERS583was not working.Maupai then called Jack Pierson,business agent of Local 825, butwas unable to reach him.Maupai then went to the jobsite with Kenneth Smith, hisestimator,where he met a group consisting of Arthur Venieri, Ernst,Corrigan,Wil-liams, and Esposito who, like Williams, was a member of Local 825.Maupai askedwhy the Ernst and Ochs rigs were not working.Corrigan told him that Esposito andWilliams were not working because they had no agreement with Maupai.He alsotold Maupai that "we want a man on the welding machine" and Maupai replied thatthe job belonged to the steamlitters and that he was not going to put an engineer onthe machine.Maupai told Ernst to start digging but both Esposito and Williams re-fused to work when ordered to by Ernst and they were paid off by Ernst.Maupai'stestimony is corroborated by Smith.Ernst, who was at the jobsite before Maupai and Smith arrived,testified that bothEsposito and Williams told him that morning that they "did not care to work."Ernst,whose testimony is not too clear, then went to see Corrigan who told himthat the men did not care to work because there was no agreement with Maupai.When Ernst asked themen ifthiswas true they said it was.Corrigan told Ernsthe had no authority to tell the men to go to work. Ernst told Esposito that he wasworking for him and not for Maupai Co.and testified that Esposito told him hewould be blackballed by the Union if he worked. Ernstthoughtthat Esposito saidthat he was told this by Corrigan.Ernst also corroborated Maupai's version ofthe conversations at the jobsite when Maupai arrived.Ernst later called the unionhall for men but was unable to get any and was told by one dispatcher that he didnot know the men were not working at the Manor.The two witnesses who knew best why they did not work, Esposito and Williams,were called by the Respondent in both the district court proceedings and at thehearing herein.Williams, whose testimony likewise was not free from ambiguity,stated that he was sent to the Manor by the dispatcher at Local 825 on July 7 andtold to report to Maupai. (It was Ernst, however, who asked for an oiler.)Onceon the job he asked Zahn for whom he was working.His testimony as to the answervaries since at the district court he testified that Zahn told him he (Zahn) wasworking for Ochs but that Williams was working for Ernst.At the hearing hetestified that Zahn told him he did not know for whom he (Williams) was working.Williams did testify that he was concerned as to whether or not payments would bemade to the pension and welfare fund on his behalf because his wife was expectantat the time.He learned on that day that Maupai did not have a contract with Local825 so he knew Maupai would not make the payments.After quitting time thatnight Williams called Local 825 and was told that neither Ernst nor Ochs had madeany payments to the fund? The next day, July 8, Williams, who could not workwithout an operator in any event,told Esposito he was not going to work.He re-fused to work when Ernst told him to work and also refused to work when Maupaiordered him.(How either Ernst or Maupai expected him to work without anoperator is not explained.)Williams asked Maupai if he recognized Local 825 andwhen Maupai told him he did not he said he would not recognize Maupai.Williamsdenied that any union delegate or representative told him to stop work and alsotestified that at the hearing in the Federal Courthouse Pierson asked him to go backto work and he refused.Esposito was employed by Ernst as operator of a backhoe machine.He workedat the Manor site 1 week in June, was laid off,returned to work in July and hadbeen working about 10 days prior to July 8. Ernst testified that he did not workon July 8 because "the rumor was they didn't sign no agreement with the unionwhich wasn't covered by the Welfare fund."Esposito stated Ernst told him thathe had signed a contract with Local 825 but that Corrigan told him that he (Corri-gan) did not know anything about it 3 Corrigan also told him that Maupai Co.did not have a contract with Local 825 and asked him to check the books of theoperator and the oiler of the Ochs rig when it arrived. (According to the testimonyCorrigan checked the books himself.)Esposito denied that he had talked to anyrepresentative of Local 825 or anyone else (except Williams) about stopping work-he stopped, he testified, of his own free will and because of his concern about pensionpayments.He specifically denied that Corrigan told him to stop work or that hetold Ernst that he would be blackballed by the Union if he worked or that he hadbeen told this by Corrigan.2 Ernst subsequently forwarded at least one check to the fund.This was on August 1and was in the amount of $10.40. Pierson testified that Ochs was delinquent in hispayments8 Other testimony indicates Ernst did sign a contract with Local 825 but that theUnion, forreasons not disclosed,did not sign it 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDThissummarizesthe testimony relating to the jobsite conversations on July 8.On the afternoon of July 8 Maupai talked to Pierson on the telephone.He.asked Pierson why the men had been taken off and, according to Maupai, Piersontold him the men quit because Maupai hadno agreementwith Local 825 and thatthe men would not work until there wasan agreement.As a result of a meetingthat same day between Pierson and Ernst, Pierson agreed to meet with Maupai.Ameeting washeld at the Newark Airport on July 25 when Maupai and Smith metwith Pierson and a person identified only as Mr. Nabraga.The purpose of themeetingwas to get the men back to work. Pierson iterated that the men would goback if a contractwas signedbetween Maupai Co. and Local 825 but that otherwisethey were afraid their pension and welfareplan wasjeopardized.Maupai refusedto sign an agreementbut offered to guarantee the pension and welfare payments.Pierson then asked that the charges be withdrawn and Maupai requested assurancethat the same dispute would not occur on the next job. Pierson testified that Maupaisaid he could not withdraw the charges because they had been filed by the Mechani-cal Contractors Association.The meeting ended withno agreementreached.Following the meeting at the airport no further meetings were held except forefforts to settle the case prior to the district court proceedings.The Trial Examinerstruck testimony which pertained to these negotiations on the ground that theinterestsof the Board would best be served if all statements made and action takenpursuant to a settlement agreement or efforts to reach such agreement wereprivileged.4B.Conclusions-,Much of the testimony in this case'is obscure, confused, contradictory, and, onsome vitalissues,meager to a point approaching absence.From such an oliodecision must nevertheless be reached.Certain preliminary findings must be made before reaching the chief issues-theinducements of employees and the threats to employers.On the basis of testimonywhich could be more complete I find that both Esposito and Williams were em-ployees of Ernst.While the General Counsel contended that Williams was employedby Ochs that contention finds no support in the record. Both Ernst and Ochs testifiedthat the rig was rented by Ernst and although Ochs testified that Zahn, the operator,was his employee he made no such statement with respect to the oiler.Williams,the oiler, was sent directly to the jobsite by Local 825 and told to report to MaupaiCo., although Ernst testified that he called the hall and asked that an oiler be sent.Williams himself appears to have been unsure for whom he was workingsince heasked that question of Zahn.While Zahn's reply was not binding upon any employerit is evident that Zahn knew Williams was not employed by Ochs and Zahn musthave been familiar with the practices with respect to oilers when the rig was rentedout.It is the testimony of Ernst, however, which I find controlling and he testifiedthat he hired Esposito and that later on he hired Williams.There is the furtherevidence that Ernst ordered both Esposito and Williams to go to work on July 8and, when they refused, Ernst paid both of them off.This finding leaves Zahn as the sole employee of Ochs at the jobsite but there isno competent evidence to support the charge that he was induced or encouragedto quit work by the Respondent. The only evidence in this respect is the hearsay testi-mony of Ochs as to what Zahn told him he was told by Corrigan, which I reject .5Insofar as the complaint alleges that employees of Ochs were induced or encouragedto engage in a strike or refusal to work in violation of Section 8(b) (4) (i) (B) Ishall recommend dismissal.Again as to Ochs, there isnot aniota of evidence that he was threatened by anyrepresentative of Local 825 at any time.Ochs testified to only one conversation, hisconversation with Zahn who was and is his employee and who made no threat atall.I shall recommend dismissal of the complaint insofar as it alleges that Ochswas threatened, coerced, or restrained by Respondent within the meaning of Section8(b) (4) (ii) (B).Ernst, then, is the surviving employer with respect to whom a violation might befound.At the hearing I pointed out that the complaint did not allege either thatErnst was engaged in commerce within themeaningof the Act or that he was en-gagedin anindustry affecting commerce. It may be that this defect in pleading is4 The transcript is in error in referring to the lines which were stricken.The TrialExaminer struck all of the testimony of Maupat beginning on line 9, page 35 and endingon line 24, page 37. The transcript stated line 9, page 35 through line 24, page 276 SeeLos Angeles Building and Construction Trades Council, A F.L, et at. (Weeting-house Electric Corporation),94 NLRB 415 LOCAL825,INT'L UNION OF OPERATING ENGINEERS585fatal and that the complaint,as to inducement of employees of Ernst and as to,threats to Ernst,may be dismissed on that ground.6The case, however, may bemore simply disposed of on the merits, thus saving time, which is of the essence.Again with respect to the 8(b) (4) (i) (B) allegation I find a total deficiency ofevidence to support the charge.Ernst had only one conversation with Pierson afterthe work stoppage and his testimony is that Pierson asked him not to run the riguntil the"matter"was straightened out with Maupai.I am unwilling to equate thatsimple request with threat,coercion,or restraint within the meaning of theAct.As-suming,arguendo,that the General Counsel is correct in his contention that Corriganhad authority to act as agent forLocal825, there is no evidence that Corriganmade any threat to Ernst or to anyone in this proceeding.When Esposito andWilliams refused to work on July 8 Ernst asked Corriganwhy theywere not work-ing.Corrigan volunteered the information,corroborated by the men themselves,that they did not care to work because there was no contract with Maupai.Cor-rigan also told Ernst that he had no authority to tell the men to go to work.Againthere is neither a threat nor restraint and coercion.I shall recommend that thecomplaint be dismissed insofar as it alleges violation of Section 8(b) (4) (ii) (B) byRespondent.The lone allegationremaining is that Respondent induced or encouraged theemployees of Ernst to strike or refuse to perform services on July 8 for an objectproscribedby the Act.The testimony of the employees,which I credit in substance,is exactly to the contrary.Both testified that they were unwilling to work becausethey were concerned about their pension and welfare funds since Maupai Co. hadno contract with Local 825.This concern is borne out by the conduct of Williams.on July 7, his first day on the job.He had,according to his testimony,been toldat the hall to report to Maupai Co.He learned from Zahn when he reported thathe was not working for Ochs.He also learned that Maupai Co. had no contractso that he was not protected if Maupai was his employer.He called the hall afterworkand learned that Ernst had made no payments to the fund.Whether or nothe communicated this knowledge to Esposito the next day is speculative but sincethey were the only two members employed by Ernst and since they both refusedto work and gave the same reason it is not unreasonable to assume that he did. Inany event both testified that they were not told to stop work by any representativeof Local 825.I credit this testimony.While there is the testimony of Ernst thatEsposito told him that he would be blackballed by the Union if he worked I find itunnecessary to resolve this issue of credibility.(Esposito denied making the state-ment.)This testimony is, like Ochs'testimony as to what Zahn told him Corriganhad said,hearsay and inadmissible.(In view of the ambiguity of the testimony Ido not credit the statement of Ernst that Esposito said he was told this by Corrigan.)I likewise credit the testimony of Williams that he was asked by Pierson to returnto work after the stoppage and that he refused.In further support of the evidence that the refusal to work was voluntary I acceptand credit the testimony of Pierson and Weber, the only representatives of Local825 who were called in this proceeding,that they not only did not call the workstoppage but that they did not know of it until after it occurred.I agree that thereis evidence that Local 825 had claimed the right to have an operating engineer onthe gas welding machineprior to July8 but the assertions of this claim, which wereunaccompanied by any threats, were unrelated in either time or circumstance tothe work stoppage.?There is nothing in the testimony of either Esposito or Williamsto indicate that they were aware of this tentative dispute.While this dispute wasmentioned by Corrigan on July 8 after the stoppage it was not suggested as a reasonwhy the men refused to work. Again at the meeting at Newark Airport Pierson toldMaupai that the men were unwilling to work because they felt their pension and6 See the analysis of this question in the Intermediate Report of Trial Examiner RoysterinUnited Association of Journeymen and Apprentices of the Plumbing and Pipe fittingIndustry of the United States and Canada, Local575,AFL-CIO (Boulder MasterPlumbers Association),132NLRB 1355. Cf. Trial Examiner Somers' IntermediateReport inLocalUnion 825, International Union of Operating Engineers, AFL-CIO(Carlton Brothers Company),131 NLRB 4527Arthur Lakin, Maupai Co 's foreman at Manor, testified that in April 1960 he had aconversation with Arthur Hayes, shop steward for Local 825, in which Hayes demandedthat an operating engineer run the welding machine.When Lakin told him they did notneed an engineerHayes replied that they "wouldn't fight over it, they would leave it tothe delegates."Smith,Maupai Co.'s estimator, testified that on or about May 5, 1960,he received a call from Pierson in which Pierson said he wanted an engineer on thewelding machine and would call later. (There is no record of such a call ) 586DECISIONS OF NATIONAL LABOR RELATIONS BOARD-welfare funds were in jeopardy and when Maupai offered to guarantee the paymentsagreement failed because Pierson'srequest for a withdrawalof thecharge wascountered by Maupai's request for assurance against aworkstoppage on the next job.I thereforefind that Local825 neither caused the work stoppage at the Manor onJuly 8by inducing or encouraging Esposito and Williams to refuse to perform serv-ices nor that it induced or encouraged them to continue to refuse to perform anyservices.To make eitherfinding I would have to rejectin totothe testimony ofEsposito,Williams, and Pierson,not on the ground that it is contradictedby othertestimonyor byinconsistent independent evidence but on the ground that, as mem-bers and officers of a labor organization,their testimony is unworthy of belief.Myrejection of that proposition is utter.Ifind no evidence to support the allegation that Respondent induced or en-couraged any employee of Ernst to engage in a strike or a refusal to perform anyservices in violationof Section8(b) (4) (I) (B) of the Act.CONCLUSIONS OF LAW1.Respondent is a labor organizationwithin themeaning of Section 2(5) ofthe Act.2.R. G. Maupai Co., Inc., and John Ochs are employersengaged in commercewithin themeaning ofSection 2 (6) and (7) of the Act.3.Respondenthas not induced or encouragedany individual employed by anypersonengaged in commerce or inany industryaffecting commerce to engage in astrike ora refusal to perform any services nor has Respondentthreatened,coerced,or restrained any person engaged in commerce or in an industry affecting commerce,in either case, for anobject proscribed by orin violation of Section8(b) (4) (i) and(ii) (B) ofthe Act.[Recommendations omitted from publication.]Edward H.McLaughlin,McLaughlin Industrial Distributors,Inc., Contract Builders Hardware,Inc., and Union Hardware& Metal Company, all formerly Union Hardware & MetalCompanyandWarehouse,Processing&DistributionWork-ers' Union,Local26.Case No. 21-CA-4?54. January 26, 1962DECISION AND ORDEROn October 16, 1961, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in unfair labor prac-tices and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the Intermediate Report at-tached hereto.Thereafter the Respondents, the General Counsel, andthe Union filed exceptions to the Intermediate Report and briefs insupport thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record 11The Respondents'request for oral argument Is hereby denied as the record, Includingthe exceptions and briefs,adequately presents the issues and positions of the parties.135 NLRB No. 60.